Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This action is in response to the Applicant’s amendment filed on October 25, 2021.  Claims 2, 3, 8-11, 14, 15, and 20 have been canceled.  Claims 1, 4-6, 7, 12, 13, and 16-19 are pending and will be considered for examination.  
	
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney David Monateri on January 6, 2022.

Please amend claim 1 as follows: 
	Claim 1 (Currently amended): A dressing recommendation method, comprising:
collecting first feature vectors of a plurality of pieces of sample clothes for training;
inputting the first feature vectors of the plurality of pieces of sample clothes and second feature vectors representing target attributes of the plurality of pieces of sample clothes into an initial machine learning model for training so as to obtain a machine learning model;
after obtaining the machine learning model obtaining a first feature vector of each piece of clothes among a plurality of pieces of clothes to be recommended, the first feature vector including at least proportions of materials used in said each piece of clothes and a total weight of said each piece of clothes;
learning the first feature vector by means of [[a]] the machine learning model to obtain a second feature vector representing a target attribute of said each piece of clothes to be recommended, wherein the target attribute indicates a temperature range in which the piece of clothes is suitable for wearing;
recommending clothes to a user according to current weather information and the target attributes of the plurality of pieces of clothes to be recommended;
in response to the user not choosing the recommended clothes, adjusting the second feature vector corresponding to the recommended clothes by using a non-linear activation function;


Please amend claim 5 as follows: 
Claim 5 (Cancelled)

Please amend claim 12 as follows: 
	Claim 12 (Currently amended): A non-transitory computer program product, comprising computer-executable instructions that, when being executed, implement a dressing recommendation method, the dressing recommendation method, comprising:
collecting first feature vectors of a plurality of pieces of sample clothes for training;
inputting the first feature vectors of the plurality of pieces of sample clothes and second feature vectors representing target attributes of the plurality of pieces of sample clothes into an initial machine learning model for training so as to obtain a machine learning model;
after obtaining the machine learning model obtaining a first feature vector of each piece of clothes among a plurality of pieces of clothes to be recommended, the first feature vector including at least proportions of 
learning the first feature vector by means of [[a]] the machine learning model to obtain a second feature vector representing a target attribute of said each piece of clothes to be recommended, wherein the target attribute indicates a temperature range in which the piece of clothes is suitable for wearing;
recommending clothes to a user according to current weather information and the target attributes of the plurality of pieces of clothes to be recommended;
in response to the user not choosing the recommended clothes, adjusting the second feature vector corresponding to the recommended clothes by using a non-linear activation function;
updating the target attribute of corresponding clothes to be recommended based on the adjusted second feature vector.

Please amend claim 13 as follows: 
	Claim 13 (Currently amended): A non-temporary computer-readable storage medium, storing computer-executable instructions that, when being executed by a computer, implement a dressing recommendation method comprising:
collecting first feature vectors of a plurality of pieces of sample clothes for training;
inputting the first feature vectors of the plurality of pieces of sample clothes and second feature vectors representing target attributes of the plurality of pieces of sample clothes into an initial machine learning model for training so as to obtain a machine learning model;
after obtaining the machine learning model obtaining a first feature vector of each piece of clothes among a plurality of pieces of clothes to be recommended, the first feature vector including at least proportions of materials used in said each piece of clothes and a total weight of said each piece of clothes;
learning the first feature vector by means of [[a]] the machine learning model to obtain a second feature vector representing a target attribute of said each piece of clothes to be recommended, wherein the target attribute indicates a temperature range in which the piece of clothes is suitable for wearing;
recommending clothes to a user according to current weather information and the target attributes of the plurality of pieces of clothes to be recommended;
in response to the user not choosing the recommended clothes, adjusting the second feature vector corresponding to the recommended clothes by using a non-linear activation function;


Please amend claim 17 as follows: 
Claim 17 (Cancelled)

	Allowable Subject Matter
Claims 1, 4, 6, 7, 12, 13, 16, 18, and 19 are allowed.   
	Independent claims 1, 12, and 13 recite a combination of elements not found in the prior art.  Specifically, the claims recite the following:

“…adjusting the second feature vector using a non-linear activation function.”

Discussion of the most relevant prior art:
The following references have been identified as the most relevant prior art to the claimed invention.
(i) US 2017/0090450 A1 (“TAITE”): TAITE teaches a dressing recommendation method (paragraph [0012], lines 1-7 and paragraph [0013]), comprising:
obtaining a first feature vector of each piece of clothes among a plurality of pieces of clothes to be recommended, the first feature vector including at least proportions of materials used in said each piece of clothes (paragraph [0009], lines 12-18) and a total weight of said each piece of clothes (paragraph [0009], lines 10-18);
learning the first feature vector by means of a machine learning model to obtain a second feature vector representing a target attribute of said each piece of clothes to be recommended (paragraph [0033], lines 10-15 teaches using machine learning to predict target clothing characteristics), wherein the target attribute indicates a temperature range in which the piece of clothes is suitable for wearing (paragraph [0012], lines 11-13 teaches environmental data; paragraph [0026] teaches temperature data);
recommending clothes to a user according to the-current weather information and the target attributes of the plurality of pieces of clothes to be recommended (paragraph [0042], lines 13-18).  However, TAITE does not teach or suggest the limitations identified above.
(ii) US 5,930,769 (“Rose”): Rose discloses a system and method for fashion shopping.  However, Rose does not teach or suggest the limitations identified above.
(iii) “Nonlinear Activation Functions in a Backpropagation Neural Network” (“NPL”): NPL discloses mathematical principles of nonlinear activation functions in a backpropagation neural network.  However there is no motivation to combine this reference with the cited prior art.  In addition, this reference fails to qualify as a valid reference because the publication does not predate the applicant’s effective date. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled
“Comments on Statement of Reasons for Allowance.”

Conclusion                                                                                                          
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM U HAQ whose telephone number is (571)272-6758. The examiner can normally be reached M-F 9-5 (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa T. Thein can be reached on (571) 272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 




/NAEEM U HAQ/Primary Examiner, Art Unit 3625